ALLOWANCE with EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: Supplemental Amendment filed on 06/28/2021.  
In the current Examiner’s Amendment, the claims 1, 9 and 17-18 have been amended. Claims 2 and 10 have been previously cancelled. Claims 1, 3-9 and 11-18 are pending. Claims 1 and 9 are independent claims.

Continued Examination Under 37 CFR 1.114

4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 06/07/2021 has been entered.

Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in several telephone interviews and email communications with the Attorney, Il Nam Koh (reg.# 68485) on 10/13/2021 and the examiner’s amendment was received on 10/14/2021.

Amendments to the Claims

a display including a first surface facing a first direction and a second surface facing a second direction opposite to the first direction; and 
a processor is configured to: control the display to display an image through at least one of the first surface or the second surface; 
detect a first touch gesture on the first surface of the display and a second touch gesture on the second surface of the display while displaying the image; and 
rotate, based on identifying that the first touch gesture is a touch input fixed on the first surface of the display and the second touch gesture is a drag input moving in a specific direction detected while the first touch gesture is being input, the image according to the specific direction based on a first area where the first touch gesture is being detected and a second area where the second touch gesture is being detected not being at a same location on opposite sides of the display, 
wherein the processor is configured to: 
when the first area where the first touch gesture is being detected does not move on the first surface of the display, determine that the first touch gesture is the touch input fixed on the first surface of the display; and 
when the second area where the second touch gesture is being detected moves to the specific direction rotating around the first area where the first touch gesture is being detected, 
determine that the second touch gesture is the drag input moving in the specific direction, and 
wherein based on the first area and the second area being at the same location on the opposite sides of the display, zoom in or zoom out the image according to a time period during which the first touch gesture on the first area of the first surface and the second touch gesture on the second area of the second surface are maintained.

9. (currently amended): A method of an electronic device comprising a display including a first surface facing a first direction and a second surface facing a second direction opposite to the first direction, the method comprising: 
controlling the display to display an image through at least one of the first surface or the second surface; 
detecting a first touch gesture on the first surface of the display and a second touch gesture on the second surface of the display while displaying the image; and 
rotating, based on identifying that the first touch gesture is a touch input fixed on the first surface of the display and the second touch gesture is a drag input moving in a specific direction detected while the first touch gesture is being input, the image according to the specific direction based on a first area where the first touch gesture is being detected and a second area where the second touch gesture is being detected not being at a same location on opposite sides of the display, 
wherein the identifying that the first touch gesture is the touch input fixed on the first surface of the display and the second touch gesture is the drag input moving in the specific direction detected while the first touch gesture is being input comprises: 
when the first area where the first touch gesture is being detected does not move on the first surface of the display, determining that the first touch gesture is the touch input fixed on the first surface of the display; and 
when the second area where the second touch gesture is being detected moves to the specific direction rotating around the first area where the first touch gesture is being detected, determining that the second touch gesture is the drag input moving in the specific direction, and 
wherein the method further comprises, based on the first area and the second area being at the same location on the opposite sides of the display, zooming in or zooming out the image according to a time period during which the first touch gesture on the first area of the first surface and the second touch gesture on the second area of the second surface are maintained.  

17. (currently amended): The electronic device of claim 1, wherein the processor is configured to: based on the first area and the second area being at the same location on the opposite sides of the display and each of the first touch gesture and the second touch gesture being a drag input moving within a border line of the display, move the image according to a movement of the drag input within the border line of the display, and based on the first area and the second area being at the same location on the opposite sides of the display and each of the first touch gesture and the second touch gesture being a drag input moving to an outside of the border line of the display, delete the image displayed on the display according to a movement of the drag input to the outside of the border line of the display.  

18. (currently amended): The method of claim 9, further comprising: based on the first area and the second area being at the same location on the opposite sides of the display and each of the first touch gesture and the second touch gesture being a drag input moving within a border line of the display, moving the image according to a movement of the drag input within the border line of the display, and based on the first area and the second area being at the same location on the opposite sides of the display and each of the first touch gesture and the second touch gesture being a drag input moving to an outside of the border line of the display, deleting the image displayed on the display according to a movement of the drag input to the outside of the border line of the display.   

Allowable Subject Matter
6.	Claims 1, 3-9 and 11-18 are allowable.
Independent claims 1 and 9 when considered as a whole, are allowable over the prior art of record.  
The following is an examiner’s statement of reasons for allowance:
The reference Nurmi et al. (US PGPUB 2009/0315834) (hereinafter Nurmi) discloses a display including a first surface facing a first direction and a second surface facing a second direction opposite to the first direction (see [0005] and Figs. 3A and 3B showing touch services at the front and back touch surfaces); control the display to display an image through at least one of the first surface or the second surface; detect a first touch gesture on the first surface and a second touch gesture on the second surface while displaying the image to rotate the image (see [0006] displaying an image; a user may cause a particular region or area of an image displayed on the front of the electronic device to be magnified, or zoomed in, by touching the back of the electronic device at a location that is aligned with the desired region; see [0010], [0025], [0028], [0033], [0064]-[0070] and Fig. 7, rotating a graphical item displayed on a display screen in response to a user simulating the grabbing and rolling of the item).  
The reference Wigdor et al. (“LucidTouch: A See-Through Mobile device”; “https://dl.acm.org/doi/pdf/10.1145/1294211.1294259”) (hereinafter LucidTouchl) discloses a see-through mobile device allowing a user to use touch input with 10 fingers simultaneously on the front and back touch screens to manipulate an image on the touch screen; e.g., by using “fixed” touch positions to rotate the image (see pages 1-10; we create the illusion of the mobile device itself being semitransparent; see Fig. 2 showing that prototype of the system with 10 fingers touching on the front and back of the device; e.g., in pages 6-7, for the Map Browser, in Fig. 9, that with two points selected, the map moves, rotates and translates with the fingers such that the position of both of the fingers on the map remains fixed). 
The reference Kalman (see “Translation, rotation, and scaling figures” in “https://www.maa.org/external_archive/joma/Volume8/Kalman/Linear1.html”) teaches the basic mathematical solution for the rotation of an image or object around a fixed point (see pages 1-5, in page 2, “geometric transformations which consist of rotations about the origin, translations, and imposition of scale factors. For example, let us consider a rotation about the origin through an angle of π/2, in the counterclockwise direction. Any point (x, y) in the plane is at a distance r from the origin, and makes an angle θ with the positive x axis, as illustrated in Figure 1 below”; e.g., in page 3 and Fig. 3, rotating a triangle around the fixed origin point using a simple mathematical formula).
Nurmi as modified by LucidTouch and Kalmanas fails to clearly teach or fairly suggest the combination of all limitations, specifically, the combination doesn’t teach limitations as recited in the independent claims 1 and 9 as shown. 
detecting a first touch gesture on the first surface of the display and a second touch gesture on the second surface of the display while displaying the image; and 
rotating, based on identifying that the first touch gesture is a touch input fixed on the first surface of the display and the second touch gesture is a drag input moving in a specific direction detected while the first touch gesture is being input, the image according to the specific direction based on a first area where the first touch gesture is being detected and a second area where the second touch gesture is being detected not being at a same location on opposite sides of the display, 
wherein the identifying that the first touch gesture is the touch input fixed on the first surface of the display and the second touch gesture is the drag input moving in the specific direction detected while the first touch gesture is being input comprises: 
when the first area where the first touch gesture is being detected does not move on the first surface of the display, determining that the first touch gesture is the touch input fixed on the first surface of the display; and 
when the second area where the second touch gesture is being detected moves to the specific direction rotating around the first area where the first touch gesture is being detected, determining that the second touch gesture is the drag input moving in the specific direction, and 
wherein the method further comprises, based on the first area and the second area being at the same location on the opposite sides of the display, zooming in or zooming out the image according to a time period during which the first touch gesture on the first area of the first surface and the second touch gesture on the second area of the second surface are maintained.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG-MU T CHUANG whose telephone number is (571)270-7968.  The examiner can normally be reached on Monday - Friday 930-630 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JUNG-MU T. CHUANG
Primary Examiner
Art Unit 2179



/JUNG-MU T CHUANG/Primary Examiner, Art Unit 2179